UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended , 200_ OR X TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from April 1, 2008 to March 31, 2009 Commission file number 000-52964 PICCOLO EDUCATIONAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 84-1426364 (I.R.S. Employer Identification No.) 15011 North 75th Street, Scottsdale, AZ (Address of principal executive offices) 85260 (Zip Code) Registrant’s telephone number, including area code: (602)398-7000 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Title of each class: Name of exchange on which registered: Common stock, $.001 par value N/A Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act. YesoNoþ Indicate by check mark if the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoþ The aggregate market value of the registrant’s voting and non-voting common equity held by non-affiliates was $11,722,435.The aggregate market value was computed using the price at which the common equity was last sold as of May 31, 2009. Determination of stock ownership by non-affiliates was made solely for the purpose of this requirement, and the registrant is not bound by these determinations for any other purpose. On May 31, 2009, there were 23,609,000 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. PICCOLO EDUCATIONAL SYSTEMS, INC. ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED MARCH 31, TABLE OF CONTENTS Page PART I Item1. Business 1 Item1A. Risk Factors 16 Item1B. Unresolved Staff Comments 30 Item2. Properties 30 Item3. Legal Proceedings 30 Item4. Submission of Matters to a Vote of Security Holders 30 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 31 Item6. Selected Financial Data 31 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item7A. Quantitative and Qualitative Disclosures About Market Risk 37 Item8. Financial Statements and Supplementary Data 38 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 57 Item9A(T) Controls and Procedures 57 Item9B. Other Information 57 PART III Item10. Directors, Executive Officers and Corporate Governance 58 Item11. Executive Compensation 60 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 61 Item13. Certain Relationships and Related Transactions, and Director Independence 62 Item14. Principal Accountant Fees and Services 63 PART IV Item15. Exhibits and Financial Statement Schedules 64 -i- Table of Contents Special Note Regarding Forward Looking Statements This Annual Report on Form 10-K and the documents we incorporate by reference herein include forward-looking statements. All statements other than statements of historical facts contained in this Form 10-K and the documents we incorporate by reference, including statements regarding our future financial position, business strategy and plans and objectives of management for future operations, are forward-looking statements. The words “believe,” “may,” “estimate,” “continue,” “anticipate,” “intend,” “should,” “plan,” “could,” “target,” “potential,” “is likely,” “will,” “expect” and similar expressions, as they relate to us, are intended to identify forward-looking statements within the meaning of the “safe harbor” provisions of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy and financial needs. These forward-looking statements are subject to a number of risks, uncertainties and assumptions described in “Risk Factors” and elsewhere in this Annual Report on Form 10-K. In addition, our past results of operations do not necessarily indicate our future results. Moreover, the for-profit higher education business is very competitive and rapidly changing. New risk factors emerge from time to time and it is not possible for us to predict all such risk factors, nor can we assess the impact of all such risk factors on our business or the extent to which any risk factor, or combination of risk factors, may cause actual results to differ materially from those contained in any forward-looking statements. Except as otherwise required by applicable laws, we undertake no obligation to publicly update or revise any forward-looking statements or the risk factors described in this Annual Report on Form 10-K or in the documents we incorporate by reference, whether as a result of new information, future events, changed circumstances or any other reason after the date of this Annual Report on Form 10-K. You should not rely upon forward-looking statements as predictions of future events or performance. We cannot assure you that the events and circumstances reflected in the forward-looking statements will be achieved or occur. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. PART
